\OC>O-.}O\U'I-F-`~L)J{\.)>-¢

C\OOO-~]O`\M-lb-L)JMP“‘O

!\.?

NNE\J[\JNI\}
-.JG\RJ\.IL!.»JN

28

Stephen R. Harris, Esq.
Harris Law Practice LLC
8151 Lakeside Drive,

Suite 2130
Reno, NV 89511
715 ?RE ?Enl'}

 

 

CaSe 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 1 of 10

STEPHEN R. HARRIS, ESQ.
Nevada Bar No. 001463

HARRIS LAW PRACTICE LLC
6151 Lakeside Diive, Suite 2100
Rene, NV 895 ii

Telephone: (7`75) 786-7600
E-Maii; Steve@harrisiawrene.cem
Preposed Attomeys for Debter

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEVADA

i`N RE:
COPPER CANYON PARTNERS LLC,

Debter.

COPPER CANYON PARTNERS LLC, a Nevecla limited liability company (“Debter"),
by and through its proposed attorneys STEPHEN R. HARRIS, ESQ. cf HARRIS L-AW

PRACTICE LLC, hereby moves this Couz“t for the entry of an emergency order authorizing the

$e>e<=:=$

Case Ne. 18-51144~btb
(Ch.apter ll)

EMERGENCY MOTI{}N FOR ORDER
AUTH{)RIZING MA.[NTENANCE OF
PREPETI'HON BANK ACCOUNT

Hearing Date: OST Pending
Hearing Tiine: OST Pending
Est. Time: 10 minutes
Set by: fudge Beesiey

maintenance of the Debtor’e prepetition Bzink Aceount (aii as hereinafter detined).

This Emei‘gency Motion for Order Authoi'izing Maintenance of Pi'epetition Barik Account
(“Metion”) is based on the points and authorities belew, the papers and pleadings on file herein

including tile Deeiaratien of Phiilip I<.itk Dethi\/lare (“DeLai\/lare Deeiaration”), and any evidence

er ora-if argument of counsel presented at the time of the hearing on this Mt)tion.

 

\OOO‘--.!O\Ui-¥§WN"‘

NNNN\\JNN»~¢i-¢»-ds--i»~»mr-Mw»-d»~¢
E:)JC\LALW!\J'~*O\DOO`~]O\U\~LUJM*”‘©

28

Stephen R. Harris, Esq.
Harris Law Practice LLC
5151 Lakes§de Drive,

Suite 2109
Reno, NV 89511
775 ?ss ?snn

 

 

CaSe 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 2 of 10

I.
INTRODUCT£ON
l. On October 11, 2018 (the “Petition Date”), the Dehtor filed a voluntary petition
under Chapter 11 of the Bankrnptcy Code.
2. `No request has been made for the appointment of a trustee or exaininei, and no

official committees have yet been established in these cases.
H.
JU.RISI)ICTIGN ANB VENUE
3. This Conit has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1134.
This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (M).
4. Tlie basis for the relief sough herein are Sections 105 and 363 of the Bank:i‘nptcy
Code, Fed. R. Ban.kr. P. 4001 and 6003, and LR 4001.
5. Venue of Debtor’S Chapter 11 case in this District is proper pursuant to 28 U.S.C.
§§ 1408 and 1409
HI.
BACKGRO`UND
6. The Debtor is a real estate developer with a planned development community
iocated in Sparks, Nevada, consisting of approximate 1,200 acres of vacant land 'I`he Debtor
continues to operate its business as Debtor and Debtor-In-Possession pursuant to Sections 1 107(a)

and 1 108 of the Bankniptcy Code.

 

 

XV.
RELIEF REOUESTED
A. The Bebto:"s Bank Account
7. To manage its business affairs efficiently and sealniessly, the Dehtor must

continue to utilize a certain existing bank account (the "Bank Acconn_t") post~petitioni The Bank
Aceount is essential for the Debtor’s continued status of staying in business as a going concern
A summary detailing the Banl< Account used by the Debtor, in.eiuding the bank balance on the

Petition Date, is attached hereto as Exhibit “A" hereto and incorporated herein by that reference

 

\DOC‘-JO`\U!-B‘~L)Jl\.)>-‘

qO\m-l>WNNO\OOO`JS\LA-WWNMC)

28

Stephen R. Harris, Esq.
Harris Law practice LLC
6151 Lakes§de Drive,

Suite 2100

Reno, NV 8951t
775 ran man

 

 

Case 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 3 of 10

8. Post~petition, the Debtor proposes to retain its current Bank Account to avoid
interruption in its ongoing business practices which require daily electronic deposit and
withdrawal activity from the Bank Account. As indicated on Exhibit “A”, the Banl< Aecount is
located at US Bank.

9. As indicated in Paragraph 6 above, the Debtor is engaged in the business of
developing its real property and must have the ability to pay ongoing operational expenses and
debt service

10. The Debtor seeks authorization to continue using its pre~petition cash management
system as set forth herein on a post-petition basis
B. Specii`ic _Procedures Reogested

11. Through this Motion, the Debtor requests that this Court grant the foliowing relief
and authorize the following procedures

a. that the Debtor is authorized and empowered to: l) maintain its Bank

Account in existence as of the Petition Date and as listed and described in Bxhibit "A"; 2)

treat the Bank Account for ali purposes as a Debtor~ln-Possession Account; 3) use, in their

present form, existing checks and other documents related to the Bank Account; 4) pay

post-petition ordinary course bank fees in connection with the Bank Acconnt_; and S)

perform its obligations under the documents and agreements governing the Banl< Account;

b. that the Bank at Which the Debtor maintains its Banl< Account is authorized
and directed to: i) continue to adininister, seiyice, and maintain the Bank. Account as such

Banl< Account was administered serviced, and maintained prior to the Petition Date,

Without interruption and in the usual and ordinary course; and 2) to pay any and all checks,

di'at`ts, wires, automated clearinghouse transfers, electronic fund transfers, or other items

presented, issued, or drawn on the Banl< Acconnt (collectively, the “Debits”) arising on or
after the Petition Date, so long as there are sufficient collected funds in the Banl< Account
and in accordance With the agreements governing said Bank Account, including2 With.out
liniitation, any prepetition cash management agreements3 merchant service agreements,

or treasury services agreements;

 

Case 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 4 of 10
l c. that chits issued on the Bank Account prior to, but presented after, the
2 commencement ot` the Debtor’s Chapter lt cases are honored and paid;
3 d. that if the Debtor deems that any transactions should not be honored, that
4 the Debtor shall promptly furnish to the Bank a list of those I)ebits drawn or issued that
5 should not be paid. The Bank is authorized and directed to rely on the representations of
6 the Debtor as to which Debits are authorized to be honored and dishonored, Whether or
7 not such I)ebits are dated prior to, on, or subsequent to the Petition Date, and whether or
8 not the Bank believes the payment is authorized by an order of the Court. To the extent
9 that the I)ebtor directs that any Debit be dishonored, the Debtor may issue replacement
10 Debits consistent with the orders of this Court.
11 e. that nothing contained in this Motion or its subsequent order may prevent
12 the Dehtor from closing the Bank Account as it deems necessary and appropriate;
13 t`. that the Debtor reimburse the Banl< for any claim arising prior to or after
14 the Petition Date in connection with Debits deposited With the Banl< which have been
15 dishonored or returned for insufficient funds in the applicable account;
16 g. that each Bank that maintained the Bank Accou.nt implements reasonable
17 handling procedures to effectuate the terms requested in this iviotion. The Debtor requests
13 that no Banl< that implements such handling procedures be iiable to the Dehtor or its estate,
fig or otherwise held in violation oi` this Motion or its subsequent order, for honoring a
20 prepetition Debit or other Debit: l) at the direction ot` the Debtor that such prepetition
21 Debit or other Debit be honorcd; 2) in the good faith belief that the Court has authorized
22 that such prepetition Debit or other Bebit be honored; or 3) as a result of an innocent
23 mistake made despite implementation of such handling procedures;
24 h. that the relief, rights, and responsibilities requested herein are deemed to
25 apply to any and all Banl< Accounts maintained in the Debtor’s harne;
26 i. that to the extent any other order is entered directing a Bank to honor Debits
27 inade, drawn, or issued in payment of prepetition claims, the obligation to honor such
23 items are subject to the order authorizing this Motion;
stephen R. aaras, Esq.
Haais raw Prauice rtc
criteria 4
either

 

 

 

1
2
3
4
5
6
7
8
9

10
il
12
13
iii
15
i6
17
18
19
20
21
22
23
24
25
26
27
28

Stephen R. Harris, Esq.
Harris t.aw Prac:tice LE.C
6151 takesitia Drive,
Suite 2100

Reno, tt\l 89511
775 ms titan

 

 

CaSe 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 5 of 10

j. that the Debtor and the B_ank is authorized and directed to continue to
perform pursuant to the terms ot` any prepetition documents and agreements governing the

Bank Account, except and to the extent otherwise directed by the terms of this ordei'. The

Debtor requests that the Banit be authorized to continue offsetting any funds deposited in

the Banit Account by the Debtor to the extent necessary to cover any fees, chargcs, and

assessments set forth or provided for in the agreements governing the Bank Account or as
otherwise permitted in the ordinary course of business pursuant to the agreements
governing the Bank Accou.nt. 'i`he parties to such agreements seek to continue to enjoy the
rights and remedies afforded them under such agreements, except to the extent modified
by the Court or by operation of the Bani<rnptcy Code.
V.
LEGAL ARGUMENT
A. The Court Has The Anthoritv 'E`o Grant The Re¥ief Reouested

Uncertainty and risk surround the inception of every Chapter ll case lnciuded Within
this ciass of risks is a debtor~in.~possession’s struggie to maintain current operations in this
Chapter ii case, the Debtor requires the continued use of its Bani< A.ccount. Absent the Bani<
Account, the Debtor Wiii suffer significant interruption to its business operationsl To avert this
prospect, the Debtor seeks authority to continue the operation of its existing Bank Account.

`B. §§use Exists To Authorize '.i`f_ie Debtor To Utiiize Existing Bank Accou,n§

A necessary aspect of the Debtor maintaining its business is the Debtor being permitted
to continue to utilize its existing Banit Accotint to pay operating expenses As numerous courts
have ind'icated, the `Bankruptcy Code grants discretionary authority to a bankruptcy court to allow
the continued usc of bank account and merchant accounts See, e.a., in re Fi`he Charter Co.5 778
F.Zd 618 (i i‘h Cir. 1.985) (court noted that the bankruptcy court authorized the Debtor to maintain
its existing bank accounts); In re Lorber Indus. of Cal., 373 B.R. 663, 665 (B.A.P. 9th Cir. 2007)
(discussing that the bankruptcy court aiioWed the debtor to continue using its prepetition Wotkers‘
compensation program bank account for the purposes of administering benefits); Mant

Broad., inc., 75 B.R. 819, 820 (E.D. Pa. 1.987) (court noted an order by the bankruptcy court

 

\~DOO-JO\'JIAWN""‘

»--‘i--'r-*»-*>-a»...-»
mpr»-»C.D

16
i7
id
19
20
21
22
23
24
25
26
27
28

Stephen R. Harrts, Esq.
Harris Law Practice LLC
5151 Lakesitie Drive,

Suite 2100
Reno, NV 89511
275 ?BH 7609

 

 

CaSe 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 6 of 10

authorizing use of cash coliaterai and prepetition bank accounts); In re Charter Behaviorai i~ieaith

 

Systeins, LLC, 292 B.R. 36, 41 (Bankr. D. Del. 2003) (court allowed the Debtor to continue to
use its existing bank account without the necessity to close atl prepetition account and open new
post-petition account); ]`n re Hechinger Inv. Co. Of Del.i inc 282 B.R. 149, 150 (Banl<r. D. Del.
2002) (`court entered an order on the petition date authorizing the Debtor to continue to use its
existing prepetition bank account); In re UAL Corp., 2002 WL 34344255, 1 (Bankr. N.D. Ili,
2002) (court authorized the Debtor, within the reasonable exercise of its business judgment, to
continue using ali of its bank accounts in existence on the petition date); In re New York City
Shoe, Inc., 78 B.R. 426, 427 (Bankr. E.D. Pa. 1987) (court approved of the debtor‘s continued
routine deposits of post~petition ninds into prepetition bank accounts).

Pursuant to U.S. Trustee Guideiine 4.4.6, a Chapter il debtor in possession must close its
prepetition bank account and open new account This requirement is designed to: {a) provide a
clear line of demarcation between prepetition and post~petition transactions and operations; and
(b) block the inadvertent payment of prepetition claims through the payment of checks drawn
prior to the commencement of a debtor’s case. However, courts often deviate from the strict
recommendations ot` Guideline 4.4.6 based upon the unique circumstances of each case and if
doing so taciiitates a debtor’s successfui reorganizationl See. c.a., fn re The Colad Group, Inc_`
324 B.R. 298, 217 (Bani<r, W.D.N.Y 2005); In re Charter Behavioral Health. Sys., LLC, 292 B.R.
at 4 i.

As stated in the DeLal\/lare Deci.aration, to require the De`otor to close its Bank Acconnt
and to open a new bank account Wouid cause substantial disruption and delay in the Debtor’s
ongoing business operations and couid m.ateriaily and adversely affect the Debtor’s business To
avoid such problems and to ensure as smooth a transition into Chapter il as possible, it is
important that the Debtor be permitted to continue using its current existing Bank Account in
order to pay post-petition expenses in the ordinary course of business

Tlie Debtor requests that its Bank Account be deemed and designated as Debtor~in»
Possession Account, and that its maintenance and continued use, in the same manner and with the

same account nuinber, styie and document forms (inciuding checks) as during the prepetition

 

\OOO-~}CJ\U'&-D~L)J¥\J»~

NNMNM[\.)MM)-J»->-éwwwwi-m»~a
\JO\M»BDJN’_*CJ\OOG*JG\M$>WM’_‘©

28

Stephen R` I-iarris§ Esc;.
Harris Law Practice LLC
6151 Laiieside Brlve,

Suite 2100

Renc, NV 89511

275 '?RE 7609

 

 

CaSe 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 7 of 10

period, be authorized subject only to: (a) designation of the Bank Account as Debtor-in~
Possession Account; and (b) a prohibition against honoring prepetition checks without specific
authorization from this Court and the Debtor. The Debtor Wiil advise the Bani< not to honor
checks issued prior to the commencement of this Chapter lt Case, except as authorized by this
Court. By so advising the Banks, the Debtor will have achieved the goals of the bank-account~
closing requirement - (a) establishing a clear demarcation between prepetition and post ~petition
checks, and (b) blocking the inadvertent payment of prepetition checks- without disrupting the
chtor’s ongoing business operations

On the Petition Date, the Debtor tendered a check to its general bankruptcy counsel, Harris
Law Practice LLC, in the amount ofSZS,UO0.0U, said sum to serve as an advance retainer for legai
services and costs to be incurred in this Ciiapter ii i proceeding 'i`he Debtor requests authorization
for the Bank to honor this checkn so that H.arris Lavv Practice LLC may deposit tire retainer in its
client trust account 'l`be pre-petition legal fees and costs incurred by Harris Law Practice LLC
for analysis and preparation/filing of the Chapter il petition (estiinated at $6,000.00, inciuding
the $l,”!l 7.0(} filing feel shall be paid from the 325,000 retainer, with the remaining baiance to be
beid in trust and used to pay post-petition legal fees and costs ouiy after Court approval is
obtained

The Court has the authority to grant the relief requested by the Debtor concerning its Banit
Account under Section iOS and 363 of the Bankruptcy Code, and it is proper for this Court to
grant such relief as it is in the best interest of the creditors of the Debtor’s estate Again, Section
lt)$(a) provides, in pertinent part, that “{t]he court may issue any order, process, or judgment that
is necessary or appropriate to carryr out the provisions of this title-." ll U.S.C, § lO§(a). Because
the maintenance and continued use of the Bank Account is crucial to the Debtor’s ongoing
business operations, and ultimately its reorganization this Court has the authority to order the
relief sougb herein by virtue of Section 105(a).
C. The Reduirements Of Bankruptcv Rgle 6093 H`ave Beeu Satisf"led And Bankruptcv

Ruie 6004(li) ls Properlv ngved

Pursuant to Sections lOS(a) and 363((:)(1) ot` the Bani<ruptcy Code, the Debtor requests

 

p-¢\

`C)\Doo-_scxm$.scuw

\_) [\) {\._) I\.) I\J \\,] E\J »---¢ 4--\ >- »-- r-~ »-~» )--¢ >---a '»--1
't'--_i g L)\ 335 L»J l\) *-'“ <:`> \~.".'> 00 "-] O\ L)'l ~l>~ L»J {\J »-‘

28

Stephen R. Harris, Esq.
Hartis Law Practice LLC
6151 Lakeside Drive,

Seite 2109
Reno, NV 89511
175 7Rs mm

 

 

CaSe 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 8 of 10

that this Court authorize the Dehtor to continue the collection and disbursement of cash in
accordance with its existing Barxk Account.

However, Fed. R. Bankr. P. 6004(h) provides that au “order authorizing the use, sale, or
lease ot`propeity . . , is stayed until the expiration of 14 days after entry of order, unless the court
orders otherwise.” In view of the refiet` requested herein and the risk to the Dehtor’s operations
if the Debtor’s Bank Account is interrupted a ill day stay ofthe relief sought herein is impracticai.
Accordingiy, the chtor requests that this Court Waive the stay under Fed. R. Bankr. P. 6004(h}
and provide in the order granting the relief sought herein that such order shall he effective
immediately nunc pro tunc to the Petition Date.

VI.
CONCLUSION

WI~IEREFORE, Dehtor respectfufly requests that the Court enter an order authorizing the
maintenance of the Debtor’s prepetition Bank Account and continued cash management system
as set forth herein and in the DeLai\/Iare Declaration, and that any such order include a tvaiver oi`
the stay under Rule 6004(h); and for such other reiiei` as is just and proper

DATED this 12th day of October, 2018.

s'rr;PHENn santos ESQ
meets 1a crac;1c

rea

Proposed Attorneys for I§e`htor

 

4th

\DQG-~JO\U`I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Stepher¢ R. Harris, Esq.
Harris Law Practice LLC
6151 Lakesit£e Drlve,

Suite 2100
Reno, NV 89511
775 ms mem

 

 

CaSe 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 9 of 10

EX t

 

§T ccAes

 

O\QCC-JCDLA‘$>-L)J\\J»--a

Nx\)r\)i\)r\)v~.)w»-»-»-»»--»-*-*»-‘»~‘-~»
§o\w.l>ws\)»-»c:»\ooo\io\cne-www

28

Stephen R. Harris, Esq.
Harris Law Practice LLC
615'£ E.akeside Drive,

Suite 2100
Reno, NV 8951'§
7?§ `.FRF{ TEUD

 

 

CaSe 18-51144-btb Doc 7 Entered 10/12/18 10:51:37 Page 10 of 10

 

 

 

 

Bank Account No. Account Type Balance on Petition
Date
US Bank ********2251 Generai Account 32,500.00

 

 

 

 

 

